DETAILED ACTION

This Office Action is a response to an application filed on 05/11/2021, in which claims 1-18 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio (US 2015/0271519 A1) in view of Lee (US 2020/0236391 A1).

Regarding claim 1, Sugio disclose: An encoder (see Fig. 2) comprising: 
Circuitry (see paragraph 217); and 
memory coupled to the circuitry (see paragraph 217), wherein 
in operation, the circuitry: 
derives a base motion vector which is a motion vector to be used in a prediction process for the current block (see paragraph 78-81, deriving motion vector mvL0Col); 
derives a first motion vector different from the base motion vector (see paragraph 213 and 215, derivation of a difference); 
derives a motion vector difference based on a difference between the base motion vector and the first motion vector (see paragraph 215, a difference motion vector calculated from a motion vector and a motion vector predictor of a current block); 
determines whether the motion vector difference is greater than a threshold (see paragraph 104, determining whether the calculated motion vector has a magnitude that is within a predetermined magnitude range); 
modifies a second motion vector when the motion vector difference is determined to be greater than the threshold (see paragraph 106, clipping the motion vector), and does not modify the second motion vector when the motion vector difference is determined not to be greater than the threshold (see paragraph 104-106), the second (see paragraph 101, 104, and 106); and 
encodes the current block using the second motion vector modified or the second motion vector not modified (selecting a motion vector from the list for coding the current block). 
Sugio does not explicitly disclose: a prediction mode for a current block to be encoded is an affine mode, and 
is a motion vector at a control point in the current block, the control point being an affine-mode control point.
However, Lee from the same or similar endeavor discloses: a prediction mode for a current block to be encoded is an affine mode (see Lee, paragraph 9 and 151), and 
is a motion vector at a control point in the current block (see Lee, paragraph 9, control point motion vector predictors (CPMVPs)), the control point being an affine-mode control point (see Lee, paragraph 9 and 151).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “a prediction mode for a current block to be encoded is an affine mode, and a motion vector at a control point in the current block, the control point being an affine-mode control point” as taught by Lee in the encoder taught by Sugio to increase image coding efficiency (see Lee, paragraph 5).

Regarding claim 2, the combination of Sugio and Lee disclose: The encoder according to claim 1, wherein 
(see Sugio, paragraph 106). 
Regarding claim 3, the combination of Sugio and Lee disclose: The encoder according to claim 1, wherein 
the circuitry: 
derives the control point in the current block based on a motion vector of an encoded block neighboring the current block (see Lee, paragraph 15); and 
derives the base motion vector of the current block which is a motion vector at the control point derived (see Lee, paragraph 15). 
Regarding claim 4, the combination of Sugio and Lee disclose: The encoder according to claim 3, wherein 
the control point is located at at least one of an upper-left corner, an upper-right corner, or a lower-left corner of the current block (see Lee, paragraph 15). 
Regarding claim 5, the combination of Sugio and Lee disclose: The encoder according to claim 1, wherein 
the circuitry derives a motion vector at at least one of control points in the current block as the base motion vector (see Lee, paragraph 15).

Regarding claims 6-10, claims 6-10 are drawn to a decoder having limitations similar to the encoder claimed in claims 1-5 treated in the above rejections.  Therefore, decoder claims 6-10 correspond to encoder claims 1-5 and are rejected for the same reasons of anticipation as used above.

Regarding claims 11 and 12, claims 11 and 12 are drawn to methods having limitations similar to the encoder claimed in claim 1 treated in the above rejections. Therefore, method claims 11 and 12 correspond to encoder claim 1 and are rejected for the same reasons of anticipation as used above.

Allowable Subject Matter

Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483